


110 HCON 224 IH: Expressing support for a National Telework

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 224
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2007
			Mr. Wolf (for himself
			 and Mr. Sarbanes) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Expressing support for a National Telework
		  Week to be established.
	
	
		Whereas telework is a 21st century workplace practice by
			 employers which gives employees the opportunity to work remotely and securely
			 from any place, at any time;
		Whereas studies have shown that the greatest barrier to
			 overcome for employers in deciding to offer telework is limited understanding
			 of its benefits;
		Whereas employers who offer teleworking to their employees
			 benefit through increased employee productivity, better worker retention,
			 reduced costs for office space, and the opportunity to attract and retain top
			 talent;
		Whereas employees who are allowed to telework benefit from
			 a better balance between work and everyday life, improved morale, and use of
			 fewer sick days;
		Whereas society benefits from telework through fewer
			 vehicles on the road, commuter cost savings, and reduced traffic congestion,
			 thereby cutting auto emissions and improving air quality;
		Whereas, by reducing the number of drivers commuting to
			 work, telework cuts gasoline consumption, thereby reducing America’s dependence
			 on foreign oil and lessening national and economic security risks;
		Whereas employers that offer telework can ensure
			 continuity of operations in response to natural disasters, health epidemics, or
			 national emergencies.;
		Whereas some employers express reluctance to offer
			 telework as a workplace option because of the nature of a company’s work,
			 office coverage challenges, data security, supervisor resistance, and cost of
			 equipment and information technology;
		Whereas providing employers information about advancements
			 in information technology, communications systems security, productivity
			 measurement standards and examples of businesses that embrace telework can help
			 allay employer concerns about telework; and
		Whereas the key for employers to learn about and
			 understand the benefits of telework is to permit employees to try it and test
			 how it works: Now, therefore, be it
		
	
		That the United States Congress —
			(1)supports the establishment of a National
			 Telework Week; and
			(2)supports the week being observed by
			 employers allowing their employees, to the extent possible, to telework one day
			 during National Telework Week.
			
